The court did not err in dismissing the certiorari.
                       DECIDED FEBRUARY 27, 1942.
The defendant was convicted of illegally possessing tax-unpaid whisky. The petition for certiorari shows the only evidence to have been, by the State's witness, as follows: "On the night of December 18, 1940, we were directing traffic in front of Patterson's Undertaking Establishment at the corner of Spring and 10th Street, in Fulton County, Georgia, and there was a tie-up in traffic, and we went down to straighten it out and found George Boling in a Ford pick-up truck which contained 100 gallons of non-tax-paid whisky. We arrested George Boling and sent the whisky to the police station." The trial judge, answering the writ, stated that the above-mentioned witness also testified that the *Page 669 
defendant "was the sole occupant of the car, and was the driver of the car at the time of the arrest." The defendant made no statement.
The only errors complained of in the lower court were based on the general grounds. It is argued here by counsel for the plaintiff in error that the conviction was illegal because the officers arrested the plaintiff in error and seized the whisky without the process of a warrant. There is no merit in this contention. McIntyre v. State, 190 Ga. 873 (11 S.E.2d 5). The court did not err in dismissing the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.